                            UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION


Desmond R. Liles,                                             Case No. 1:15-cv-1776

                       Petitioner,

       v.                                                     MEMORANDUM OPINION
                                                              AND ORDER

Alan Lazaroff,

                       Respondent.


                                      I.      INTRODUCTION

       Petitioner Desmond Liles seeks a writ of habeas corpus under to 28 U.S.C. § 2254, related to

convictions entered against him following a 2013 jury trial in the Allen County, Ohio Court of

Common Pleas. (Doc. No. 1). Magistrate Judge William H. Baughman, Jr., reviewed Liles’ petition

and the arguments of counsel pursuant to Local Rule 72.2(b)(2) and recommends I deny the

petition. (Doc. No. 8). Liles has filed timely objections to Magistrate Judge Baughman’s Report and

Recommendation. (Doc. No. 9). For the reasons stated below, I overrule Liles’ objections and

adopt Magistrate Judge Baughman’s Report and Recommendation.

                                       II.     BACKGROUND

       In January 2013, an Allen County jury convicted Liles of one count each of felonious assault

with a firearm specification, discharge of a firearm on or near prohibited premises, and having a

weapon while under a disability. Liles offers no objection to Magistrate Judge Baughman’s

statement of the factual and procedural history of the state court proceedings, and I adopt those

sections of the Report and Recommendation in full. (See Doc. No. 8 at 1-12).
                                          III.     STANDARD

        Once a magistrate judge has filed a report and recommendation, a party to the litigation may

“serve and file written objections” to the magistrate judge’s proposed findings and

recommendations, within 14 days of being served with a copy. 28 U.S.C. § 636. Written objections

“provide the district court with the opportunity to consider the specific contentions of the parties

and to correct any errors immediately . . . [and] to focus attention on those issues – factual and legal

– that are at the heart of the parties’ dispute.” Kelly v. Withrow, 25 F.3d 363, 365 (6th Cir. 1994)

(quoting United States v. Walters, 638 F.3d 947, 949-50 (6th Cir. 1981) and Thomas v. Arn, 474 U.S.

140, 147 (1985)). A district court must conduct a de novo review only of the portions of the

magistrate judge’s findings and recommendations to which a party has made a specific objection. 28

U.S.C. § 636(b)(1)(C); Fed. R. Civ. P. 72(b)(3).

                                          IV.      DISCUSSION

        The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”) prohibits the

issuance of a writ of habeas corpus “with respect to any claim that was adjudicated on the merits in

State court proceedings unless the adjudication of the claim:

        (1) resulted in a decision that was contrary to, or involved an unreasonable
          application of, clearly established Federal law, as determined by the Supreme Court
          of the United States; or

        (2) resulted in a decision that was based on an unreasonable determination of the
          facts in light of the evidence presented in the State court proceeding.”

28 U.S.C. § 2254(d)(1).

        Liles asserted, as grounds for relief on his petition, that he “was denied the effective

assistance of counsel, in violation of his rights under the Sixth and Fourteenth Amendments to the

United States Constitution.” (Doc. No. 1 at 6). Liles contends his trial attorney was constitutionally

ineffective because counsel failed to object to or appropriately challenge testimony offered by

Anthony Brown (the victim), Kierra Brown (the victim’s sister), and Detective Kent Miller (who
                                                    2
assisted with the investigation into the shooting), or to request a limiting instruction regarding that

testimony.

        In order to establish his ineffective assistance of counsel claim, Liles must show his trial

counsel’s performance fell “below an objective standard of reasonableness” and that this deficient

performance prejudiced him. Moss v. Hofbauer, 286 F.3d 851, 859 (6th Cir. 2002) (citing Strickland v.

Washington, 466 U.S. 668, 688-92)). The prejudice prong of this analysis is a “demanding” test, as

“[t]he likelihood of a different result must be substantial, not just conceivable.” Storey v. Vasbinder,

657 F.3d 372, 379 (6th Cir. 2011) (quoting Harrington v. Richter, 562 U.S. 86, 112 (2011)).

        Liles argues trial counsel’s performance caused him prejudice, asserting “[h]ad proper

objections been made, then all of the evidence against Mr. Liles would be suspect and a trial much

more likely resulting in an acquittal.” (Doc. No. 7 at 17). The problem Liles faces, and that

ultimately he cannot overcome, is the Ohio Third District Court of Appeals already considered and

rejected this argument. State v. Liles, 2014 WL 296002, at *14 (Ohio App. Ct., Jan. 27, 2014)

(“[E]ven assuming that any of the aforementioned testimony was inadmissible, we are not persuaded

that Liles suffered prejudice . . . [because] [b]esides the witness testimony, there is evidence that Liles

admitted to the shooting himself on three separate occasions.”). For instance, Dority testified the

same person called her three times, identified himself as Liles and apologized for shooting Brown,

while Miller testified his investigation showed the telephone number used to call Dority was owned

by Liles’ father’s business. See State v. Liles, 2014 WL 296002, at *6-7.

        Liles contends the Magistrate Judge’s review of the state court decision was improperly

deferential, because the state court only applied state law rather than interpreting it, and because this

application was an “obvious subterfuge to evade consideration of a federal issue.” (Doc. No. 9 at 4).

Neither argument is persuasive.




                                                    3
        The deference to state-court determinations that AEDPA mandates is not limited to the

interpretation of state law, but includes the application of well-settled state law to the facts of a given

case. See, e.g., Brooks v. Anderson, 292 F. App’x 431, 438 (6th Cir. 2008) (noting trial court had

excluded witness testimony as hearsay and stating it was “not the province of this Court to

substitute its judgment for that of the state trial court on this state-law evidentiary decision”).

Magistrate Judge Baughman correctly noted this limitation on the scope of his review.

        Moreover, the state court’s consideration of whether or not the testimony from Anthony

and Kierra Brown and Detective Miller was admissible was not an “obvious subterfuge,” but a

required first-step in the ineffective-assistance analysis. See, e.g., Harris v. United States, 204 F.3d 681,

683 (6th Cir. 2000) (“Because an objection to inclusion of Mr. Harris' misdemeanor convictions in

the calculation of his criminal history score would have been futile, Harris cannot show that his

attorney was constitutionally ‘ineffective’ in failing to make such an objection.” (citing Strickland, 466

U.S. at 687-96)). The Third District conducted its analysis accordingly, including assuming for the

sake of argument that trial counsel’s performance was deficient due to the failure to object. State v.

Liles, 2014 WL 296002, at *14 (“In summary, our confidence in the outcome is not undermined by

any possible errors related to trial counsel’s failure to object to the aforementioned testimony.”).

        This is not a case where trial counsel “entirely fail[ed] to subject the prosecution’s case to

meaningful adversarial testing,” Moss v. Hofbauer, 286 F.3d 851, 860(6th Cir. 2002), and trial counsel’s

purported errors do not establish “a reasonable probability that . . . the result of the proceeding

would have been different.” Id. at 865 (quoting Strickland, 466 U.S. at 694). Liles is not entitled to

habeas relief because he cannot show the state court’s decision was contrary to or involved an

unreasonable application of clearly established federal law, or was based on an unreasonable

determination of the facts in light of the evidence presented. Storey, 657 F.3d at 387 (“The standards




                                                      4
created by Strickland and § 2254(d) are both highly deferential, and when the two apply in tandem,

review is doubly so.” (quoting Harrington, 562 U.S. at 105)).

                                         V.       CONCLUSION

        For the reasons stated above, I overrule Liles’ objections to Magistrate Judge Baughman’s

Report and Recommendation. (Doc. No. 9). Liles’ petition for a writ of habeas corpus, (Doc. No.

1), is denied. Further, I certify there is no basis on which to issue a certificate of appealability. 28

U.S.C. § 2253; Fed. R. App. P. 22(b).

        So Ordered.




                                                         s/ Jeffrey J. Helmick
                                                         United States District Judge




                                                     5
